Citation Nr: 1019735	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  07-39 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable initial evaluation for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to 
December 1966. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for bilateral 
hearing loss and assigned a noncompensable evaluation, 
effective March 28, 2005.  The Veteran moved to Arkansas 
during the pendency of this appeal, and original jurisdiction 
over this matter was therefore transferred to the RO in North 
Little Rock, Arkansas.

In March 2009, the Veteran testified at a video-conference 
hearing before the undersigned Acting Veterans Law Judge.  
When this claim was originally before the Board in July 2009, 
it was remanded for further development. 


FINDING OF FACT

The Veteran's right ear hearing loss is manifested by level I 
hearing, and his left ear hearing loss is manifested by level 
I hearing.    


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.86, Diagnostic 
Code (DC) 6100 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In regard to his claim for an increased rating for bilateral 
hearing loss, the Veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided in April 2005 before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Regarding the duty to assist, the RO has obtained the 
Veteran's service and VA treatment records, and provided him 
with two VA examinations and a hearing.  There is no 
indication from the claims file that the Veteran has received 
private treatment for his hearing loss, and accordingly, no 
such records could be obtained.  In this regard, the Board 
notes that, at his March 2009 hearing, the Veteran reported 
that he does not receive treatment for his hearing loss.   

The Board also notes that, in Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007), the United States Court of Appeals for 
Veterans Claims (Court) held that, in regard to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must also fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In this case, although the October 2009 VA 
examiner noted that the Veteran has difficulty understanding 
conversations, the examiner did not specifically address the 
occupational functioning effects caused by his bilateral 
hearing loss.  However, the Board finds that the Veteran is 
not prejudiced by these examination results.

In this regard, the Board notes that the Court's rationale 
for requiring an examiner to consider the functional effects 
of a Veteran's hearing loss pertained to cases where 
consideration of referral for an extra-schedular rating under 
38 C.F.R. § 3.321(b) might be warranted.  Specifically, the 
Court noted that, "unlike the rating schedule for hearing 
loss, § 3.321(b) does not rely exclusively on objective test 
results to determine whether a referral for an extra[-
]schedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a 
hearing disability on a Veteran's occupational functioning 
and daily activities] facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.  

While the October 2009 VA examiner failed to address the 
functional effect of the Veteran's hearing loss, the Board 
notes that the evidence of record, including a March 2005 VA 
hearing aid evaluation, the October 2009 VA examination 
report, the Veteran's statements in support of his claim, and 
the March 2009 Board hearing transcript, adequately address 
this issue.  Therefore, while the October 2009 VA examination 
is defective under Martinak, the Board finds that no 
prejudice results to the Veteran insofar as the functional 
effects of his hearing loss are adequately addressed by the 
entirety of the record and are sufficient for the Board to 
consider whether referral for an extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

The Veteran was initially granted service connection for 
bilateral hearing loss in a May 2006 rating decision and was 
assigned a noncompensable evaluation, effective March 28, 
2005.  The Veteran disagrees with this rating assignment and 
contends that a higher rating is warranted. 

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  An evaluation of the level of 
disability present includes consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  However, as discussed below, because 
the level of impairment associated with the Veteran's 
residuals of cyst removal from the right cheek has been 
relatively stable throughout the appeal period, the 
application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable in 
this case.

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board considers all information and lay and 
medical evidence of record.  38 U.S.C.A. § 5107(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board gives the benefit of the doubt to the 
claimant.  Id.  

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, DC 6100.  To evaluate the 
degree of disability from defective hearing, the rating 
schedule requires assignment of a Roman numeral designation, 
ranging from I to XI.  Id.  Pursuant to VA's rating schedule, 
the assignment of a disability rating for hearing impairment 
is derived by a purely mechanical application of the rating 
schedule to the numeric designations derived from the results 
of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Other than exceptional cases, VA 
arrives at the proper designation of hearing loss in each ear 
by mechanical application of Table VI; Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  

The Veteran's VA treatment records indicate that his hearing 
was tested in March 2005.  A graph of the March 2005 
audiogram has been associated with the claims file; however, 
these results may not be interpreted by the Board.  See Kelly 
v. Brown, 7 Vet. App. 471 (1995) (holding that neither the 
Board nor the RO may interpret graphical representations of 
audiometric data).  The doctor noted the Veteran's reports of 
difficulty hearing when there was background noise.  
	
In May 2006, the Veteran was afforded a VA audiological 
examination, the results of which are as follows, with 
puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
65
85
LEFT
15
15
20
45
60

The average pure tone threshold in the Veteran's right ear 
was 46 decibels, and the average pure tone threshold in his 
left ear was 35 decibels.  On the Maryland CNC test, the 
Veteran received a score of 96 percent for the right ear and 
100 percent for the left ear for word recognition.  The 
examiner noted that the Veteran must read lips to hear well, 
and needs speech repeated to him, especially when there is 
background noise.  Based on his examination results, the 
examiner diagnosed the Veteran with normal hearing, sloping 
to severe sensorineural hearing loss in the right ear; and 
normal hearing, sloping to moderately severe sensorineural 
hearing loss in the left ear.  

These results equate to an assignment of level I hearing for 
the Veteran's right ear and level I for his left ear, which 
merits a noncompensable rating using Table VI.  Table VIA is 
not available to the Veteran for either ear because 1) his 
pure tone threshold is not 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, and 2) his pure tone 
threshold is not 55 decibels or more at each of 1000, 2000, 
3000, and 4000 Hertz.  

In October 2009, the Veteran was afforded another VA 
audiological examination, the results of which are as 
follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
60
80
LEFT
10
15
20
55
75

The average pure tone threshold in the Veteran's right ear 
was 41 decibels, and the average pure tone threshold in his 
left ear was 41 decibels.  On the Maryland CNC test, the 
Veteran received a score of 96 percent for the right ear and 
96 percent for the left ear for word recognition.  Based on 
these results, the examiner diagnosed the Veteran with normal 
hearing through 2000 Hertz, sloping to moderately severe to 
severe sensorineural hearing loss from 3000 Hertz to 8000 
Hertz bilaterally.  The examiner also noted that the Veteran 
found it difficult to understand speech in conversations.  

These results equate to an assignment of level I hearing for 
the Veteran's right ear and level I for his left ear, which 
merits a noncompensable rating using Table VI.  Again, Table 
VIA is not available to the Veteran for either ear because 1) 
his pure tone threshold is not 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, and 2) his pure 
tone threshold is not 55 decibels or more at each of 1000, 
2000, 3000, and 4000 Hertz.  

Finally, the Board notes that, at his March 2010 hearing, the 
Veteran reported that he was not undergoing treatment for his 
hearing loss.  He also reported that he has difficulty 
understanding what someone is saying when there is any form 
of background noise; in such situations, he has to be able to 
see someone's lips in order to understand what they are 
saying, and even then, he often has to ask them to repeat 
themselves.   

Although the Veteran contends that a higher rating is 
warranted for his bilateral hearing loss, the disability 
rating schedule is applied mechanically based on the results 
of audiometric testing.  Because the evidence fails to 
establish a compensable rating under DC 6100 at any time 
during the appellate period, the Veteran's claim for an 
increased rating for bilateral hearing loss is denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  

III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b).  To afford justice in exceptional situations, 
an extraschedular rating can be provided.  38 C.F.R. § 
3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

In this case, the symptoms associated with the Veteran's 
bilateral hearing loss are not shown to cause any impairment 
that is not already contemplated by the rating criteria, and 
the Board finds that the rating criteria reasonably describe 
his disability.  For these reasons, referral for 
consideration of an extraschedular rating is not warranted.  


ORDER

Entitlement to a compensable initial evaluation for bilateral 
hearing loss is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


